UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

CAROL MELTON,

Plaintiff,

-against- 19-CV-9755 (VB)

POUGHKEEPSIE CITY SCHOOL ORDER OF SERVICE

DISTRICT,

Defendant.

 

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

The Clerk of Court is directed to issue a summons as to Defendant Poughkeepsie City
School District. Plaintiff is directed to serve the summons and complaint on Defendant within 90
days of the issuance of the summons. If within those 90 days, Plaintiff has not either served
Defendant or requested an extension of time to do so, the Court may dismiss the claims against
Defendants under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

The Clerk of Court is directed to mail the summons as well as a copy of this Order to
Plaintiff, together with an information package.

In addition, Chambers will mail a copy of this Order to plaintiff.

SO ORDERED.
Dated: March 31, 2020
White Plains, New York

VINCENT L. BRICCETTI
United States District Judge

 
